UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6605



CHARLES H. TRAMMELL,

                                                 Plaintiff - Appellant,

          versus


DONALD R. GUILLORY, Former      Warden;    L.   W.
COLLINS, Hearing Officer,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-199-AM)


Submitted:   July 30, 1998                 Decided:    August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Trammell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles H. Trammell appeals from the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Trammell v. Guillory, No. CA-98-

199-AM (E.D. Va. Mar. 20, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2